UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2341



BERNARD DUNCAN, Reverend,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH   OF  VIRGINIA,   DEPARTMENT  OF
CORRECTIONS, Mecklenburg Correctional Center,

                                             Defendant - Appellee.




                            No. 02-2454



BERNARD DUNCAN, Reverend,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH   OF  VIRGINIA,   DEPARTMENT  OF
CORRECTIONS, Mecklenburg Correctional Center,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-616-3)
Submitted:   April 18, 2003                   Decided:   May 19, 2003


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Duncan, Appellant Pro Se.        Margaret Alice Browne,
UNIVERSITY OF VIRGINIA, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Bernard Duncan appeals the district court’s orders dismissing

his discrimination action and denying his motion for judicial

recusal. We have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Duncan v. Virginia, No. CA-02-616-3 (E.D. Va. Oct. 4 & Dec. 12,

2002).

     Duncan also seeks to appeal this Court’s May 25, 2001, opinion

affirming     the   district   court’s   dismissal   of   his   previous

discrimination action. Duncan v. Commonwealth of Virginia, No. 00-

2551, 9 Fed. Appx. 236, 2001 WL 565672 (4th Cir. May 25, 2001)

(unpublished).      We have previously denied both Duncan’s rehearing

petition as to this decision and his motion for reconsideration of

the denial of his rehearing petition.      No further “appeal” to this

Court is available.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                AFFIRMED




                                    3